Citation Nr: 1232546	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-13 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection of headaches.

2.  Whether new and material evidence has been received to reopen a claim for service connection of a back condition.

3.  Entitlement to service connection for a foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the matter was later transferred to the Baltimore, Maryland RO.

The Veteran was provided a Central Office hearing before the Board and a hearing before a Decision Review Officer (DRO) in June 2012 and May 2010, respectively.  Transcripts of the testimony offered at these hearings have been associated with the record.

The issues of entitlement to service connection for headaches, entitlement to service connection for a back condition and entitlement to service connection for a foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1969 decision, the RO last denied the Veteran's claims for service connection of a back condition and headaches, and following notice of this decision, the Veteran did not appeal by filing a Notice of Disagreement.

2.  Evidence received since the final July 1969 rating decision relates to unestablished facts necessary to substantiate the claims and it raises a reasonable possibility of sustaining the claims on appeal.


CONCLUSIONS OF LAW

1.  The RO's July 1969 denial is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received since the July 1969 denial, and the claims of entitlement to service connection for a back condition and headaches are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claims for service connection of headaches and a back condition, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2011).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As noted above, the appellant's claims for service connection of a back condition and headaches were previously denied in July 1969.  The RO denied the claims on the grounds that no such disorders had been diagnosed, particularly citing a contemporaneous VA examination.  The Veteran did not appeal this determination and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New and material evidence has been received.  With respect to the back condition, the Veteran received a VA examination in August 2010, which resulted in an assessment of chronic lumbar strain and degenerative disease of the lumbar spine.  With respect to the claim for headaches, the Board notes that no formal diagnosis appears in the claims file; however, the Veteran has offered testimony to having frequent incapacitating headaches since service, something which is capable of lay observation.  See Shade v. Shinseki, 24 Vet. App 110, 122-23 (2010).  New and material evidence need not be received as to each previously unproven element of a claim.  Id. at 120.  Accordingly, as this evidence was not of record and relates to the unestablished diagnoses of a back condition and headaches, the claims are reopened as this is new and material evidence.  The underlying claims are addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for headaches and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition and the claim is reopened; to this extent only is the appeal granted.


REMAND

The Veteran seeks service connection for headaches he attributes to service or, in the alternative, as secondary to his service-connected hypertension or posttraumatic stress disorder (PTSD).  He particularly reports a history of frequent headaches in and since service.  Notably, he acknowledged a history of constant headaches at discharge.  See March 1969 report of medical history.  Particularly due to a lack of a formal diagnosis, there is insufficient evidence to decide the claim and the evidence suggests that the Veteran may have a chronic headache condition attributable to service.  Accordingly, VA examination is necessary.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks service connection for a foot condition.  A November 1966 service treatment record documents unexplained swelling of the 1st metatarsal phalangeal joint of the right foot and an apparent impression of uric acid/gout.  A February 1967 service treatment note documents chronic nucleated tylosis of the left foot.  The Veteran also had some warts of the feet removed in service.  However, at separation, examination of the feet was normal.  See March 1969 report of medical examination.  He has testified to having continuing symptomatology of the feet since service, particularly swelling of the right great toe resulting in a bunionectomy, as well as "tylomas" and calluses of the feet.  Under these circumstances, an examination is necessary to decide this claim.  Id.  

A review of the development of the issue for service connection of headaches on appeal reveals that the Veteran seeks for service connection for headaches as secondary to service-connected hypertension and PTSD.  However, the pre- adjudicative notice as to the VA's duties under 38 C.F.R. § 3.159 addressed the matter of service connection as directly related to active duty.  Similarly, the rating actions also only dealt with service connection on a direct basis.  It is pertinent to note that the U. S. Court of Appeals for Veterans Claims held that separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  Upon remand, the Veteran should be provided notice of how to substantiate a claim for service connection on a secondary basis.  

Lastly, the Board notes that the Veteran's representative has pointed out that the Veteran's personnel records (201 file) have not been associated with the claims file and that these records may shed some light on the Veteran's claims.  When attempting to obtain records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  Upon remand, the AMC/RO should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, notify the Veteran of what information and evidence are needed to substantiate a claim of entitlement to service connection for a disability on a secondary basis, to include by means of aggravation.  The Veteran must be notified of what portion of the evidence VA will secure, and what portion he must submit.  If requested, VA will assist him in obtaining records of treatment from private medical professionals, or other evidence, provided that he provides sufficient, identifying information and written authorization.

Depending upon the Veteran's response, any and all assistance due the Veteran must then be provided by VA to him.

2.  The AMC/RO should attempt to obtain the Veteran's 201 personnel file and associate it with the claims file.  Perform any and all follow-up as necessary in obtaining these records, and document negative results.

If the Veteran's 201 personnel file is located and associated with the claims file, provide the Veteran and his representative a copy thereof pursuant to the Veteran's Freedom of Information Act (FOIA) request.

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his claimed headaches.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

If examination results in an assessment of a chronic headache disability present at any time during the course of the appeal, the examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the headache disability was incurred during service or is otherwise etiologically related to service?

b)  If the examiner finds that it is less likely than not that the Veteran has a chronic headache disability that is etiologically relate to service, is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected hypertension and/or PTSD caused any currently diagnosed chronic headache disability?

If it is determined that any diagnosed chronic headache disability was not caused by service-connected hypertension or PTSD, the examiner should opine whether it is at least as likely as not that any currently diagnosed chronic headache disability has been aggravated (that is, permanently worsened) by the service-connected hypertension and/or PTSD beyond natural progression, and if so, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

4.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any foot condition.

The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed foot condition(s) is/are attributable to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

5.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


